Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of C. Lin et al., US 16/410,615 (May. 13, 2019) are pending.  Claims 1-4, 6-10 and 20 are rejected.  Claims 11, 14, 15 and 17 to the non-elected Groups/species stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-10, 12, 13, 16 and 18-20 have been examined on the merits and are rejected.  

Election/Restrictions 

Applicant's election of Group (I), claims 1-13, 16 and 18-20, without traverse in the Reply to Restriction Requirement filed on December 6, 2021, is acknowledged.  Claims 14, 15 and 17 to the non-elected Groups stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is made FINAL.  

Pursuant to the election of species requirement, Applicant elected without traverse, the following species appearing in [0128] of the specification.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Applicant has not identified claims encompassing the elected species as required.  See, MPEP § 809.02(a).  


maintained as provisional.  Claim 11 is provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Rejoinder

Claim 9, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined with the invention of Group (I).  Claim 9 is rejoined because the previous Office action erroneously concluded that claim 9 is distinct.  Upon reconsideration, there is significant overlap between claim 9 and the invention of Group (I).  

In view of the withdrawal of the restriction requirement as to the rejoined invention of Group (IV), applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Failure to Limit a Base Claim

Claim 8, dependent upon claim 1 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of claim 1 upon which it depends. See MPEP 2173.05(e); 608.01(n)(II).  Claim 8 recites numerous compounds that do not fall within the scope of claim 1.  In on example, claim 8 recites Formulae (I)-(IV), which correspond to claim 1 variable LA.  The claim 8 Formulae (I)-(IV) substituents R1 and R2 correspond to (RL)n of claim 1.  With respect to RL, claim 1 recites that 

wherein each RL is independently a substituent selected from the group consisting of deuterium, fluorine, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, aryl, heteroaryl, nitrile, and combinations thereof

However, claim 8 recites in certain instances that variables R1 and R2 may be RA5 or RA7, which (according to claim 8) have the following meanings.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

None of RA1, RA5 or RA7 fall within the scope of claim 1 RL.  Therefore, compounds of claim 8 that comprises an RA1, RA5 or RA7 substituent at R1 or R2 fall outside of the scope 

Claims 9 and 10, dependent upon claims 1 and 8, are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of its dependent claims for the same reasons given above for claim 8. See MPEP 2173.05(e); 608.01(n)(II) .  Additionally, claim 9 recites that L is selected from (RL)n-LAi-LBj, where LBj comprises claim 1 variables Z1 and Z2 as O, S, or N-RB1-B26.  The RB1-B26 corresponds to variable R in claim 1.  Claim 1 recites:

wherein each R is independently hydrogen or a substituent selected from the group consisting of deuterium, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, aryl, heteroaryl, and combinations thereof.

However in certain instances, claim 9 provides that RB1-B26 may take on a meaning outside of the above definition of R provided in claim 1.  For example, claim 9 recites that RB15 and RB26 are alternatives:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

But these groups are substituted aryl and substituted heteroaryl, which are not encompassed by the claim 1 meaning of R.  While the specification provides that “aryl” and “heteroaryl” may be optionally substituted, such substitution is not recited in claim 1.  See, Specification at pages 9-10.  Therefore, certain compounds of claim 9 fall outside of 

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over A. Adcock et al., 11 European Journal of Inorganic Chemistry, 1435-1445 (2017) (“Adcock”)

Claims 1, 2, 4, 6 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A. Adcock et al., 11 European Journal of Inorganic Chemistry, 1435-1445 (2017) (“Adcock”).  Adcock discloses the synthesis of five novel BiIII–thiophenemonocarboxylate (BiIII–TMC) compounds containing pyridinium cations.  Adcock at Abstract.  Adcock discloses Hpy[Bi2(TMC)6(NO3)] compound 2.  With reference to Figure 3, Adcock discloses that the structure of 2 consists of one crystallographically unique BiIII cation, three thiophenemonocarboxylates, a bound nitrate anion, and one pyridinium cation. The carboxylate ligands bridge adjacent metal centers to form [Bi2(TMC)6] dimers which are linked further via nitrate anions into anionic, one dimensional chains that are charge-balanced by pyridinium cations.  Adcock at page 1437, col. 2.   


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Adcock compound 2

See Adcock at page 1438, Figure 3; See CRN 2093153-18-3 as depicted in CAS Abstract and Indexed Compounds, A. Adcock et al., 11 European Journal of Inorganic Chemistry, 1435-1445 (2017).  Compound 2 falls within the genus of claim 1 as follows.  Compound 2 meets the claim 1 limitation of “having a stoichiometry formula of BiL3”, where L3 is 2-thiophenecarboxylate (TMC).  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


That is the stoichiometric ratio of Bi to L in compound 2 is 1:3.  The plain meaning of “stoichiometry” in claim 1 refers to the ratio of Bi to L.  MPEP § 2111.01.  See e.g., Hawley's Condensed Chemical Dictionary, page 1276-1277 (16th ed., 2016, R.J. Larrañaga ed.); Merriam-Webster On-Line Dictionary, “Stoichiometry”, Downloaded from https://www.merriam-webster.com/dictionary/stoichiometry on January 5, 2022.  The claim 1 term “having” within the phrase “having a stoichiometry formula of BiL3” is broadly and reasonably interpreted as open-ended.  2111.03(IV).  This interpretation is consistent A comprises at least one 5-membered ring”.  Compound 2 clearly meets the additional structural limitations of claims 2, 4, 6 and 20.  As such, claims 1, 2, 4, 6 and 20 are unpatentable over Adcock pursuant to 35 U.S.C. 102(a)(1). 

§ 102(a)(1) Rejection over A. Pathak et al., 177 Journal of Inorganic Biochemistry, 266-275 (2017) (“Pathak”)

Claims 1-4, 6 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A. Pathak et al., 177 Journal of Inorganic Biochemistry, 266-275 (2017) (“Pathak”).  Pathak discloses the synthesis of seven new bismuth(III) complexes derived from indole-carboxylic acids.   Pathak at Abstract.  Pathak discloses the following compound B4.   


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
Pathak compound B4

See, CAS Abstract and Indexed Compound, A. Pathak et al., 177 Journal of Inorganic Biochemistry, 266-275 (2017).  

having a stoichiometry formula of BiL3”, where L3 is the following indole:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


for the same reasons discussed above.  Compound B4 further meets the instant claim 1 conditional limitation of “(1) LA comprises at least one 5-membered ring”.  The underlined “comprises” is interpreted as open ended; allowing for the presence of additional rings as long as at least one ring in the system is five-membered.  MPEP § 2111.03(I).  Compound B4 clearly meets the additional structural limitations of claims 2-4, 6 and 20.  As such, claims 1-4, 6 and 20 are unpatentable over Pathak pursuant to 35 U.S.C. 102(a)(1). 

§ 102(a)(1) Rejection over V. Sharutin et al., 30 Russian Journal of Coordination Chemistry (Translation of Koordinatsionnaya Khimiya), 309-313 (2004) (“Sharutin”)

Claims 1-4, 6, 7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by V. Sharutin et al., 30 Russian Journal of Coordination Chemistry (Translation of Koordinatsionnaya Khimiya), 309-313 (2004) (“Sharutin”).  Sharutin discloses Bismuth tris(3-methylbenzoate) [Bi(O2CC6H4CH3-3)3] (I) synthesized by reacting triphenylbismuth with 3-methylbenzoic acid.  Sharutin at page 311, col. 1; see also, CAS Abstract and Indexed Compound, V. Sharutin et al., 30 Russian Journal of Coordination Chemistry (Translation of Koordinatsionnaya Khimiya), 309‐313 (2004).  


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
[Bi(O2CC6H4CH3-3)3] (I)

Each of the four open valences in the three phenyl groups of compound (I) comprise hydrogen or deuterium, wherein the hydrogen-deuterium ratio at each position reflects the natural isotopic abundance of deuterium, which is 0.015%.  For a listing of stable isotopes and their natural relative abundances see T.A. Baillie, Pharmacological Reviews, 33(2), 81-132 (1981).  Thus, the non-isotopically enriched compound (I), will inherently contain a percentage of molecules with, for example, the following substitution pattern A.  


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
inherent deuterium substitution pattern A

MPEP § 2112(IV); see also, See MPEP § 2112(II) (citing Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).  The percentage of compound (I) comprising above Examiner cited deuterium substitution pattern A meets the claim 1 limitation of “(4) n is at least 2 with two different RL and the LA-(RL)n moiety is not symmetrical along the axis of Z3 and the atom from LA attaching to Z3”.  Sharutin compound (I) clearly meets the 

It is noted that Sharutin compound (I) does not meet the claim 5 Hammett constant limitation.  See L. Hammett, 59 Journal of the American Chemical Society, 96-103 (1937).  

§ 102(a)(2) Rejection over H. Stengel et al., WO 2018/158232 (2018) (“Stengel”)

Claims 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by H. Stengel et al., WO 2018/158232 (2018) (“Stengel”).  Stengel discloses the following compound.  


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


Stengel at page 7.  This compound corresponds to compound m = 1026 of claim 8.  This compound also corresponds to compound LB1 of claim 9.  And this compound corresponds to claim 10, wherein “A-x having the formula Bi(Lx)3”.  As such, claims 8-10 are unpatentable over Stengel pursuant to 35 U.S.C. 102(a)(2). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 13, 16, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over H. Stengel et al., WO 2018/158232 (2018) (“Stengel”).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

H. Stengel et al., WO 2018/158232 (2018) (“Stengel”)

Stengel teaches that Metal complexes, in particular bismuth complexes have recently been shown to work efficiently as p-dopants in OLED devices. Stengel at page 2, lines 4-5.  Stengel teaches the use of a thin layer of a bismuth or gallium complex as a hole-injection layer in an OLED in order to efficiently lower the operating voltage of the OLED.   Stengel at page 2, lines 18-22.  



an organic electroluminescent device comprising: a cathode; an anode; at least one emitting layer arranged between the cathode and the anode; at least one hole-transport layer arranged between the anode and the at least one emitting layer; and at least one hole-injection layer arranged between the anode and the at least one hole-transport layer, where the at least one hole-injection layer comprises at least 90% by weight, based on the total weight of the hole-injection layer, of at least one bismuth or gallium complex.

Stengel at page 2, line 26 to page 3, line 3.  Stengel further teaches that 


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
.

Stengel at page 6, lines 20-25.   With respect to variable R, Stengel teaches that:

More preferably, R is on each occurrence, identically or differently, H, F, a straight-chain alkyl group having 1 to 10 C atoms, where one or more H atoms in the straight-chain alkyl group may be replaced by F.

Stengel at page 6, lines 12-15.  




    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


Stengel at pages 7-8.  Stengel compounds A and B do not meet the claim 1 conditional limitation of “(4) n is at least 2 with two different RL and the LA-(RL)n moiety is not symmetrical along the axis of Z3 and the atom from LA attaching to Z3”.  

Instant Claims 1-7, 12, 13, 16, and 18-20 Are Obvious Stengel

Claims 1-7, 12, 13, 16, and 18-20 are obvious over Stengel for the following reasons. Respecting compound claims 1-7 and 20, one of ordinary skill would be motivated with a reasonable likelihood of success to select either of Stengel compounds A and B in view of Stengel’s specific disclosure that they represent suitable bismuth complexes for use in an organic electroluminescent device in the hole-injection layer.  Stengel at page 7, lines 4-5.  See MPEP § 2143(B) (discussing “lead compound cases” in Examples 9-11); see also, MPEP § 2143(B), Example 11 (citing Altana Pharma AG v. Teva Pharm. USA, Inc., 566 F.3d 999, 91 USPQ2d 1018 (Fed. Cir. 2009) a ‘restrictive view of the lead compound test would present a rigid test similar to the teaching-suggestion-motivation test that the Supreme Court explicitly rejected in KSR’).  

One of ordinary skill in the art is further motivated with a reasonable likelihood of success to structurally modify either of Stengel compounds A or B by replacing an ortho phenyl hydrogen with a methyl group so as to arrive at the following, proposed next-adjacent 


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


One of ordinary skill in the art is motivated to make the proposed structural modification view of Stengel’s teaching that “[m]ore preferably, R is on each occurrence, identically or differently, H, F, a straight-chain alkyl group having 1 to 10 C atoms, where one or more H atoms in the straight-chain alkyl group may be replaced by F” in further view of Stengel’s specific teaching of a methyl substituent in compound B.  Stengel at page 6, lines 12-15.  Compounds which are related as next adjacent homologs (compounds differing regularly by the addition of a -CH2- group) or related as positional isomers have been held to be of sufficiently close structural similarity so as to provide a presumed expectation that such compounds possess similar properties.  MPEP § 2144.09(II).1  

The proposed compound meets each and every chemical-structure limitation of claims 1-7 and 20.  With respect to instant claim 5, the proposed compound meets the limitation “wherein LA is a benzene, n is at least 1, and a sum of Hammett constant for the substituents RL is larger than 0.50 and smaller than 1.20”.  That is the sum of Hammett 3 group of the proposed compound will have a negligible effect on the Hammett sum.  See L. Hammett, 59 Journal of the American Chemical Society, 96-103 (1937).  In view of the foregoing, instant compound claims 1-7 and 20 are obvious in view of Stengel.  

With respect to claims 12, 13, 16, 18, and 19, one of ordinary skill in the art is motivated to employ the proposed compound in the following OLED device taught by Stengel:  

an organic electroluminescent device comprising: a cathode; an anode; at least one emitting layer arranged between the cathode and the anode; at least one hole-transport layer arranged between the anode and the at least one emitting layer; and at least one hole-injection layer arranged between the anode and the at least one hole-transport layer, where the at least one hole-injection layer comprises at least 90% by weight, based on the total weight of the hole-injection layer, of at least one bismuth or gallium complex.

Stengel at page 2, line 26 to page 3, line 3.  One of ordinary skill is so motivated because that is the very purpose Stengel teaches for the disclosed bismuth complexes.  Upon such practice, one of ordinary skill in the art arrives at each and every limitation of claims 12, 13, 16, 18, and 19, which are therefore obvious pursuant to § 103.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Next-adjacent homology and positional isomerism have been recognized by the courts as creating a prima facie case of the expectation of similar properties.  See e.g., In re Shetty, 195 USPQ 753 (CCPA 1977) (ethylene versus methylene linkage); In re Zickendraht, 319 F.2d 225, 138 USPQ 22 (CCPA 1963) (claimed compound obvious over the prior art compound where the claimed compound comprised an unsubstituted phenyl ring and the prior art compound comprised a methyl substituted phenyl ring).  In re Wiechert, 370 F. 2d 927, 152 USPQ 247 (C.C.P.A. 1967) (rejection of the claims based on prior art position isomer was first raised by the Board on appeal, the court remanded to the Board to provide Applicant an opportunity to respond to this prima facie obviousness with evidence of non-obviousness); Ex parte Ullyot, 103 USPQ 185 (Bd. Pat. App. & Int. 1952); see also, In re Jones, 74 USPQ 152, 154 (CCPA 1947) (substituents reversed positions on the naphthalene ring); Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960) (both the methyl and the phenyl substituents appeared at different positions on the same ring); In re Crownse, 150 USPQ 554 (CCPA 1966) (two different substituents on two different rings, each moving to a different position).